

Exhibit 10.13



Letter of Agreement
Purchase of Media Production, Distribution and Placement Services


This letter of agreement describes the terms and conditions of an agreement
between 144media LLC (“144media”), a public relations organization headquartered
in New York City and Better Bio Diesel (OTCBB BBDS with headquarters in Spanish
Forks, Utah, hereinafter known as “the company.”


As agreed to by both parties:


1. Services Provided


144media LLC shall provide to the company public relations services that include
all consultation, planning, production, post production, writing and editing,
layout, duplication, distribution and placement activities necessary to execute
national public relations campaigns highlighting one of more aspects of the
company’s products, services, operations, personnel, innovations or other
aspects of its business.


It is understood that these services shall result in the placement of these
electronic and print materials as finished programming and/or written editorial
material that is delivered to audiences by broadcast and cable television
networks and stations, non-broadcast outlets such as airline video programming,
internet portals and web sites, newspapers and newsmagazines, radio networks and
radio stations.


2. Client Change Requests, Approvals and Timeliness


The company shall have the right to review and request changes on
first drafts of all written materials and right of final approval on all
rewrites. Changes beyond those requested on first drafts shall incur charges to
be negotiated between the company and 144media on a case by case basis.


The company shall approve all written scripts for electronic productions. It
shall further have the right to request changes on first edits of all electronic
productions, and it shall have the right of final approval on all electronic
productions. Changes of script or edited materials beyond those described above
shall incur charges to be negotiated between the company and 144media on a case
by case basis.


Failure by the company to provide change requests or specified approvals within
five (5) business days of its receipt of editorial materials from 144media shall
constitute a material breach of this agreement.


3. Guaranteed Placement, Placement Value and Measurement of Value


144media guarantees that its placement of all editorial materials in media
outlets shall aggregate a total value of  $3,000,000 dollars with the value of
placement determined by the fair market value costs necessary to purchase
comparable air time and editorial space for the company’s advertising.


Measurement of value of company updates placed shall be calculated based on fair
market value published rates for purchase of advertising time and space in
electronic and print media to which materials are distributed.


4. Reporting


144media shall provide the company with a monthly written report of placements
and the dollar value of placements accrued against total asset value of media
placements purchased (such dollar amounts are determined as determined by method
stated in the preceding Section 3).


5. Agreement Duration


The duration of this agreement shall be for two (2) years, or until the value of
public relations materials placed in media outlets equals $3,000,000, whichever
comes first; provided, however, that the duration shall not be for less than one
(1) year.


6. Payment and Terms of Payment


In consideration for its services provided under this Letter of Agreement, 144
media shall receive as payment from the company a total of $3,000,000 worth of
the restricted stock of the company, based on a price of  $00.75 per share of
the company’s stock.


Payment of restricted stock shall be made to 144media within fifteen (15)
business days of signing of this agreement by 144media and the company. Failure
to transfer restricted stock in specified amounts under this agreement within
fifteen (15) business days shall constitute a material breach of this agreement.


7. Start of Work


144media is prepared to begin work immediately upon its receipt of payment under
this Agreement.




8. Default


Any failure of the company to transfer stock as required, provide timely review
and approvals or fail to act in good faith to effectuate the terms of this
Agreement  shall constitute a default. Upon default, all amounts due 144media
hereunder shall be due and payable, and 144media may, in its sole discretion,
immediately suspend performance and terminate this Agreement.


9. Indemnification


The company shall indemnify and hold harmless 144media, its agents, employees,
legal representatives, heirs, executors or assigns from and against any and all
losses, damages, expenses and liabilities or actions, investigations, inquiries,
arbitrations, claims or other proceedings in respect thereof, including
enforcement of this Agreement.


10. Choice Of Law/Arbitration


The resolution of all disputes, actions or proceedings arising out of this
Agreement shall be determined solely and exclusively by arbitration, by a single
arbitrator, under the rules of the American Arbitration Association as then in
effect.


11. Counterparts


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same Agreement. A telefaxed copy of this Agreement shall be deemed an original.


12. Modification and Waivers


No change, modification or waiver of any provision of this Agreement shall be
valid or binding unless it is in writing, dated subsequent to the Effective Date
of this Agreement, and signed by both the company and 144media. No waiver of any
breach, term, condition or remedy of this Agreement by any party shall
constitute a subsequent waiver of the same or any other breach, term, condition
or remedy.


13. Severability


If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.


14. Entire Agreement


This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on


 ________________ 2008:


 For 144media LLLC


Robert J. Geline, President


____________________________________________________
Signed
____________________________________________________
Full Legal Name (Print)


For Better Biodiesel, Inc.

David M. Otto
 
 
____________________________________________________
Signed
____________________________________________________
Full Legal Name (Print)

